Citation Nr: 1242455	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  07-04 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for post-operative residuals of a cervical spine injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that decision, the RO found that no new and material evidence had been submitted to reopen a claim for service connection for a cervical spine disability.  The Board reopened this claim in March 2011.  

The Board remanded this case in July 2009, April 2010, and March 2011 for further due process or evidentiary development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.  The Veteran's Social Security Administration records were obtained, and as noted below, he appeared at a Travel Board hearing.  The AOJ has substantially complied with the Board's remand requests.  

As indicated, in June 2010, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been reviewed and is in the claims folder.  

In an August 2011 statement, the Veteran mentioned "clear and unmistakable error" (CUE) and cited to 38 C.F.R. § 20.1403, which addresses CUE in a Board decision.  To the extent he alleged Board CUE, there has been no final Board decision on the issue of service connection, so the Veteran's motion was premature.  To the extent he alleged RO CUE on this issue, when an RO decision is appealed to and affirmed by the Board, a claimant may not collaterally attack the RO decision because it has been "subsumed" by the Board's decision.  See 38 C.F.R. § 20.1104.  See also Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).  Again, a prior final Board decision has not been made.  As noted, the Veteran's assertions in this regard are premature.  No additional action for this matter is warranted.  


FINDING OF FACT

A preponderance of the evidence is against a finding that post-operative residuals of a cervical spine injury had their onset in service or are otherwise related to active duty.  


CONCLUSION OF LAW

The post-operative residuals of a cervical spine injury were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2005 and March 2006 letters, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has been able to participate effectively in the processing of his claim and the duty to notify has been met.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2012).  Service treatment records have been associated with the claims file.  All adequately identified and available medical records have been secured.  The Veteran appeared at a VA examination and a Veteran's Health Administration (VHA) opinion was obtained.  The VHA opinion was based upon a review of the claims file and provides adequate reasons and bases for the examiner's conclusion.  The opinion is adequate for adjudicative purposes.  The Veteran was given proper notice and an opportunity to respond to the VHA opinion.  In August 2012, the Veteran stated he had no further evidence or argument to submit.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2010, prior to the issuance of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488.  

During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking, but did explain that initially new and material evidence was needed to reopen his clam.  (Transcript, p 27.)  Also, the Veteran was represented at the hearing and he demonstrated actual knowledge of the information needed to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate a claim).  The Veteran is not shown to be prejudiced on this basis.  Additionally, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  

As noted in the introduction, the Board is satisfied there has been substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The duty to assist has been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2012).    

In adjudicating this claim, the Board must assess the competency and credibility of the Veteran's appellate assertions.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  For example, in Barr, the Court held that the Veteran was competent to establish the point at which he had varicose veins.  21 Vet. App. 303, 309-310.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2012).  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  

Based on all of the probative and persuasive information in the file including a VHA opinion, service connection for post-operative residuals of a cervical spine injury is not warranted.  

The Veteran maintains that his current cervical spine disability resulted from two separate in-service injuries.  First, the Veteran asserts, and service treatment records confirm, that in August 1968 the Veteran sought treatment for his neck after a motor vehicle accident (MVA) in which he was struck from the rear by another vehicle.  This occurred at an Air Force Base.  X-rays of the cervical spine were normal after the accident, although the Veteran was given a prescription and severe limitation of motion of the neck was noted.  

Second, sometime during the Veteran's service in Vietnam from October 1968 to July 1969, the Veteran indicates that an enemy mortar attack blew him off a vehicle, causing him to land on the back of his neck.  He says he was placed on limited duty (see July 2001 personal statement and May 2006 notice of disagreement).  Service treatment records do not confirm treatment for the alleged second incident and the Veteran has been inconsistent as to whether he actually received medical treatment at the Air Force Dispensary in Saigon following the second incident (see July 1997 N.A.S. report).  His July 1969 separation examination does note a cyst on the back of his neck.  No orthopedic neck pain or neck diagnosis was reported or assessed at separation; the Veteran denied back trouble of any kind on a Report of Medical History (RMH) form.  Clinical evaluation of the spine at that time was normal.  

Post-service, the Veteran states that he self-treated his neck discomfort from 1969 to the 1990s, until he sustained another neck injury while doing yard work on Memorial Day in 1997 (see July 1997 S.H.M.C. and N.A.S. records).  The first medical evidence of treatment for neck or cervical spine problems is from 1997, due to this Memorial Day injury.  Since then, he has undergone four cervical fusion surgeries.  

The Veteran has been involved in several post-service MVAs during which he reinjured his neck, too.  But, he maintains that his post-service accidents merely exacerbated his in-service neck injuries.  (Board Hearing Transcript, pp 21-22.)  With regard to the Veteran's post-service MVAs, August 2000 VA primary care and emergency room records show the Veteran was status-post MVA.  His head broke the rear window of the cab.  At that time, the Veteran also reported past injuries of falling five feet and landing on his head and shoulder in Vietnam and being hit by a steel fence post on the forehead in 1975.  Next, an August 2003 medical report shows the Veteran had a recent MVA.  The Veteran was the restrained passenger in a Cadillac which was rear-ended as it stopped on the freeway.  The clinician stated the Veteran had a previous cervical fusion that was "the result of a Vietnam mishap and subsequent trauma."  Thereafter, a March 2004 VA primary care report shows the Veteran was in another MVA that past December.  Finally, an April 2006 note from Dr. J. shows the Veteran had another MVA in March 2005.  

The Veteran was given an examination in April 2011 to determine whether it was at least as likely as not that any currently diagnosed cervical spine disability was related to service.  The examiner stated that she could not resolve the issue without resort to mere speculation.  She commented that only one of the in-service incidents was recorded in the claims file (the AFB MVA from 1968).  She said the Veteran has had several incidents since leaving the military, although the Veteran said he treated himself until 1991, when he sought help.  The examiner opined that if the 1968 sprain or strain was there, the Veteran should have sought medical treatment before 1991.  The examiner noted that the records from 1997 to 1999 do not mention the in-service injuries.  

Because the April 2011 VA examination report did not note that the separation examination was normal, did not assume the Veteran was credible in his report of falling on his neck in Vietnam, and did not state what information was missing that would be needed to determine whether it was at least as likely as not that a cervical spine disability was due to service, the Board found the report inadequate for adjudicative purposes and sought a VHA opinion.  

The VHA opinion was completed in July 2012.  The physician explained that there was "markedly less" than a 50 percent probability that the Veteran's cervical spine surgery and ongoing neck problems were related to, caused by, or contributed in a significant material way to, service.  This included the two in-service events the Veteran described happening while on active duty.  The physician explained that the most likely explanation for his need for cervical spine surgery in 1997 was the common degenerative disc and joint changes of the cervical spine associated with aging.  

The physician performed an extensive review of the claims file and summarized key pieces of information.  The physician noted the Veteran's assertion of a fall in service as well as his in-service motor vehicle accident.  It was noted that the Veteran had no bony injury after the in-service events.  The physician added that the Veteran did not seek help with his neck until a day after the accident.  At that time, the Veteran was advised to return if his neck was not feeling better.  There was no documentation or assertion that the Veteran returned.  The physician found the Veteran likely suffered a mild cervical sprain or injury to muscular and ligamentous tissue (similar to a sprained ankle).  

The physician also stated that the resolution of symptoms was consistent with full healing of the injury and this type of event cannot be the major precursor of a cervical disc rupture that came on abruptly and required surgery 17 years later.  
The physician noted that service treatment records show the Veteran reported to sick bay several times after his automobile accident for several problems (e.g., abdominal problems, fever complaints, skin disorder, etc.).  There was no documentation that the Veteran complained of neck pain, nor did the Veteran claim such.  This information supported that the neck pain resolved soon after he sought medical treatment after his accident in August 1968.  The physician also said that the Veteran's repeated treatment visits did not support the conclusion that he did not complain of neck pain because of the negative consequences of "going to sick bay too much."  Instead, the records supported that he did not appear reluctant to go to sick bay.  

The physician also noted that the Veteran wrote that his health was good on his Report of Medical History (RMH) and although he reported many other things he did not report back trouble of any kind or complaint of neck pain.  Such information supported that his fall and accident events were minor cervical sprains which had  resolved by discharge.  It was also pointed out the Veteran worked in body and fender repair for two or three years after service, which is very physically demanding of the neck and shoulder girdle.  The physician opined, "[i]t is very unlikely that a person with a significant neck injury could tolerate this."  The physician also saw that in July 1997, the Veteran told Dr. V. he only had a stiff and sore neck for several days, not years; he also did not report the motor vehicle accident.  

In consideration of all of the evidence, the physician stated the best medical assessment was that the Veteran suffered two modest cervical sprain events in service from which he fully recovered.  There was no support to suggest that he suffered major cervical spine trauma in service.  The Veteran worked for many years doing a significant amount of physical labor involving the neck and shoulder girdle, then sought medical attention in 1991 (see Board transcript, p 5).  The physician explained that such a problem was not uncommon at age 45, even if the Veteran did not have traumatic events and did not undertake physically demanding work.  He then needed surgery at 51, which was not an uncommon event.  The normal process of aging and spinal deterioration in humans is the most likely cause of this need for surgery.  The physician stated there was no spine surgery research that suggested that minor cervical sprain problems which appear to have recovered fully would significantly contribute to this process.  

The Board finds the Veteran is competent to state what he actually observed or experienced in service.  Additionally, the Veteran's in-service events either have been confirmed or, when resolving doubt in the Veteran's favor, are consistent with the events and circumstances of service.  The Veteran is competent to state his symptoms regarding his cervical spine disability as well.  38 C.F.R. § 3.159(a)(2).  However, the Veteran is not competent to medically attribute his symptoms to injuries in service.  First, the Veteran's statements are inconsistent in stating that he had experienced neck pain since his injuries in service.  In fact, the Veteran's service treatment records show complaints of and treatment for other ailments.  The Veteran also affirmatively denied such upon separation from service (See July 1969 RMH).  The Veteran was also inconsistent as to whether he actually received medical treatment at the Air Force Dispensary in Saigon.  In fact, the record shows, and the 2012 physician pointed out, the Veteran did not appear reluctant to go to sick bay, as he had asserted.  The Veteran received treatment after his 1968 MVA and fall in Vietnam.  Not one of those complaints pertained to residuals of a cervical spine injury however.  As explained, the consistency of the Veteran's assertions is a consideration for the Board, and the evidence in this regard weighs against the Veteran's claim.  Caluza, 7 Vet. App. 498, 511.  Second, the Veteran's disability is of such medical complexity that his statements are insufficient to establish the requisite nexus for service connection.  The Veteran's cervical spine disability is not like varicose veins, the disability at issue in Barr, 21 Vet. App. at 309-310, and is not necessarily readily observable to a lay person.  As such, the Veteran's statements are assigned less weight.  Third, the probative and persuasive medical evidence of record does not establish a nexus between the Veteran's in-service events and his current disability.  On the contrary, the most probative and persuasive medical evidence, the 2012 VHA opinion, weighs against the Veteran's claim.  

The VHA opinion is of great probative value because it is factually accurate, fully articulate, objective, and it contains reasons and bases for its conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  Indeed, while a clinician stated in an August 2003 medical report that the Veteran had a previous cervical fusion that was "the result of a Vietnam mishap and subsequent trauma," this notation was conclusory and not supported by relevant facts, medical reasoning or other data.  The VHA physician, a neurosurgeon, thoroughly reviewed the Veteran's entire file, accurately summarized the facts and explained the opinion which was based on medical science.  The VHA opinion is consistent with the Veteran's service treatment records, which affirmatively shows normal findings on separation from service, and the post-service evidence of record, which shows that the Veteran sustained numerous post-service cervical spine injuries.  Thus, the VHA opinion clearly outweighs the persuasiveness of the Veteran's appellate assertions.

Accordingly, a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for post-operative residuals of a cervical spine injury, and the reasonable doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is denied.


ORDER

Service connection for post-operative residuals of a cervical spine injury is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


